                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DEFENDANTS’ AMENDED
                                                                              OBJECTIONS TO THE
              18                      Plaintiffs,                             SUPPLEMENTAL AFFIDAVIT OF
                                                                              EDWARD SZENDREY DATED JUNE 11,
              19           vs.                                                2021 (CM/ECF NO. 9-12)
                       County of Siskiyou; Jeremiah LaRue and                 Complaint Filed: June 4, 2021
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s               First Amended Complaint Filed: July 15, 2021
              21       Department and in their individual capacities;
                       and Brandon Criss, Ed Valenzuela, Michael              Date: August 6, 2021
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,             Time: 10:00 AM
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,
              24       in his official capacity as County Counsel for         [FEES EXEMPT PURSUANT TO
                       Siskiyou County and in his individual                  GOVERNMENT CODE SECTION 6103]
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT               DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/11/21 (CM/ECF NO. 9-12)
                   1            Defendants hereby submit their objections to the three affidavits filed to date by Edward

                   2   Szendrey in support of Plaintiffs’ original motion for TRO and preliminary injunction and the

                   3   current motion for preliminary injunction.

                   4
                        Material Objected To:                       Grounds for Objection:            Ruling on
                   5                                                                                  Objection:
                        Affidavit of Edward Szendrey June           The entire supplemental affidavit Sustained: ________
                   6    11, 2021                                    of Edward Szendrey submitted
                                                                    June 11, 2021, is inadmissible    Overruled: ________
                   7                                                because it is untimely as it is
                                                                    improperly filed in conjunction
                   8                                                with Plaintiff’s reply.
                   9    ¶8                                          Irrelevant.                        Sustained: ________
              10        “On Thursday, May 27, 2021,                 Lacks foundation.                  Overruled: ________
                        following up on information Hmong
              11        residents of the Mount Shasta Vista         Speculation.
                        subdivision were obtaining water from
              12        the City Park in Mt. Shasta city,           Prejudicial, confusing and
                        Georgie Szendrey and I encountered          misleading (FRE 403)
              13        an elderly Hmong couple at the park.
                        We observed them, and other
              14        residents, filling the water jugs from a
                        stream. The couple then carried and
              15        carted the water jugs to the parking lot
                        some 200 ft from where they drew
              16        water. The couple stated they drove
                        the some twenty plus miles from
              17        Shasta Vista to Mr. Shasta City to get
                        water. (Exhibit – Photos of
              18        Hmong Couple getting water.)”
                        ¶9                                          Irrelevant.                        Sustained: ________
              19
                        “On May 11, 2021, Karen Vang was            Hearsay. (FRE 801)                 Overruled: ________
              20        traveling to her home in Shasta Vista
                        with exactly 100 gallons of water. She      Prejudicial, confusing and
              21        was stopped by Sheriff’s deputies who       misleading (FRE 403)
                        told her she would have to prove the
              22        water was not for marijuana or they
                        would seize her truck. The officers
              23        followed her to her home and entered
                        her property to confirm her assertion
              24        the water was for her family some
                        sixty chickens, four goats, and pet
              25        dogs. I was shown photographs of the
                        water containers and of the deputies’
              26        vehicles stopped outside her
                        residence.”
              27        ¶10                                         Irrelevant.                        Sustained: ________
              28
SPINELLI, DONALD                                                           2
     & NOTT                  DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/11/21 (CM/ECF NO. 9-12)
                       On June 7, 2021 I interviewed Long        Hearsay. (FRE 801)                Overruled: ________
                   1   Herr and his wife Xia Herr. Long Herr
                       stated a friend had been without water    Prejudicial, confusing and
                   2   for three weeks and had reached out to    misleading (FRE 403)
                       him for help. He said he obtained
                   3   4,000 gallons of water from another
                       unidentified friend who lives west of
                   4   I-5. Mr. Herr drove up on Highway 97
                       from the town of Weed and turned
                   5   west onto County Road A12. About a
                       mile after turning onto A12 he was
                   6   pulled over by the police. It was about
                       8:30 in the evening. Mr. Herr said he
                   7   had heard about the ordinance
                       restricting water trucks on County
                   8   Road A12, but his friend was so
                       desperate for water he felt he needed
                   9   to help them or they might die. He
                       stated the officer searched his truck
              10       and his wife’s purse, opening zippered
                       compartments, without permission.
              11       The officers seized their truck as
                       ‘evidence.’ With no transportation the
              12       officer took them home in his
                       vehicle.”
              13       ¶11                                       Irrelevant.                       Sustained: ________
              14       “In the course of my investigation, I     Hearsay. (FRE 801)                Overruled: ________
                       spoke with a resident of the Mount
              15       Shasta Vista Subdivision who stated       Prejudicial, confusing and
                       he could not find anyone to sell him      misleading (FRE 403)
              16       100 gallons of water, as allowed for
                       his personal use. Those he contacted
              17       required a permit to sell to him and
                       were unwilling to pursue the permit
              18       process to do so. He has the
                       understanding a separate permit would
              19       be required each day by the seller.”
                       ¶12                                       Hearsay. (FRE 801)                Sustained: ________
              20
                       “I obtained a copy of the County of       Inadmissible opinion. (FRE 701)   Overruled: ________
              21       Siskiyou, Community Development
                       Department, Application for
              22       Groundwater Extraction for Use Off-
                       Site. (See attached Application for
              23       Groundwater Extraction) The
                       application is a four page document
              24       which requires a property owner to
                       designate the parcel from which water
              25       is extracted and the parcel to which
                       water is to be delivered and the owner
              26       of that parcel. The person receiving
                       the water must be a property owner.”
              27       ¶13                                       Hearsay. (FRE 801)                Sustained: ________
              28
SPINELLI, DONALD                                                        3
     & NOTT              DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/11/21 (CM/ECF NO. 9-12)
                       “The vehicle delivering the water must Inadmissible opinion. (FRE 701)       Overruled: ________
                   1   also be identified in the application.
                       The application does not provide for
                   2   water to be delivered to more than one
                       parcel by any other vehicle. The
                   3   purpose of the use of the groundwater
                       required to be specified.”
                   4   ¶14                                    Hearsay. (FRE 801)                    Sustained: ________
                   5   “Page 3 of the application requires the    Inadmissible opinion. (FRE 701)   Overruled: ________
                       property owner extracting the
                   6   groundwater and the property owner
                       receiving the water to declare under
                   7   the penalty of perjury the permit is
                       sought incidental to a lawful activity
                   8   and not to aid in the cultivation of
                       cannabis.”
                   9   ¶15                                        Hearsay. (FRE 801)                Sustained: ________
              10       “Page 4 is a Supplemental Information Inadmissible opinion. (FRE 701)        Overruled: ________
                       Sheet. It appears to allow additional
              11       property owners to receive water after
                       the initial permit has been issued.”
              12       ¶16                                    Hearsay. (FRE 801)                    Sustained: ________
              13       “An application for a Water Tender         Inadmissible opinion. (FRE 701)   Overruled: ________
                       Permit can be obtained on line from
              14       the Siskiyou County Public Works
                       Department. This permit requires the
              15       water truck driver designate the
                       destination the water is to be delivered
              16       to and when delivery will be made. It
                       appears a permit is required for each
              17       purchase and delivery of water. (See
                       attached Water Tender Permit
              18       Application). (Exhibit: Application for
                       Groundwater Extraction). (Exhibit:
              19       Water Tender Permit Application)”
                       ¶17                                        Inadmissible opinion. (FRE 701)   Sustained: ________
              20
                       “Sheriff Jeremiah LaRue’s policies         Lacks foundation.                 Overruled: ________
              21       have intentionally or unintentionally
                       targeted the Hmong population of the       Speculation.
              22       Mount Shasta Vista Subdivision
                       fostering racial dissention in the         Prejudicial, confusing and
              23       community.”                                misleading (FRE 403)
                       ¶18                                        Inadmissible opinion. (FRE 701)   Sustained: ________
              24
                       “Prior to his appointment as Sherriff,     Lacks foundation.                 Overruled: ________
              25       in his interview with the Siskiyou
                       County Board of Supervisors on             Speculation.
              26       September 29,2020, Sheriff LaRue
                       stated the best offense against            Prejudicial, confusing and
              27       cannabis is the ‘capping’ of the wells.”   misleading (FRE 403)
                       ¶20                                        Irrelevant.                       Sustained: ________
              28
SPINELLI, DONALD                                                         4
     & NOTT              DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/11/21 (CM/ECF NO. 9-12)
                   1   “In a three-part news story broadcast   Hearsay. (FRE 801)                 Overruled: ________
                       by television station KDRV in
                   2   Medford, Oregon, May 25, 26, and 27,
                       2021 the issue of the Siskiyou County
                   3   ordinances regarding water restrictions
                       targeting cannabis growers is
                   4   addressed.”
                       ¶21                                     Hearsay. (FRE 801)                 Sustained: ________
                   5
                       “In the series Sheriff La Rue is           In violation of Best Evidence   Overruled: ________
                   6   featured and made the following            Rule.
                       remarks on video: Sheriff LaRue was
                   7   asked about his assertion every            Prejudicial, confusing and
                       cannabis plant uses four to six gallons    misleading (FRE 403)
                   8   of water per day. The reporter Alicia
                       Rubin stated ‘We were told that was
                   9   just a figure the Sheriff had heard.’
                       Sheriff LaRue stated ‘From what I
              10       know, just talking to people that I
                       know that work in the field that see
              11       day to day how much water, you
                       know, how much the plants are
              12       drinking, so to speak, they've talked to
                       other people in the community and
              13       that’s, that’s where I know the
                       information comes from. It’s just
              14       people that have experience in that
                       area.’ ‘We essentially have about
              15       6,000 people that live in one particular
                       area, Shasta Vista,’ said Siskiyou
              16       County Sheriff Jeremiah LaRue,
                       ‘What's primarily occurring there is
              17       illegal commercial cannabis.’”
                       ¶22                                        Hearsay. (FRE 801)              Sustained: ________
              18
                       “The news story noted some                 In violation of Best Evidence   Overruled: ________
              19       comments on the Sheriff’s office           Rule.
                       Facebook page have been targeted at
              20       Asian Americans in the community.          Prejudicial, confusing and
                       One man writing: ‘We don’t need            misleading (FRE 403)
              21       your kind in Siskiyou county. Go back
                       to your country.’ ‘She looks like she is
              22       from Asia. We don’t need
                       their kind in Siskiyou.’”
              23       ¶23                                        Hearsay. (FRE 801)              Sustained: ________
              24       “Sheriff LaRue says that their message In violation of Best Evidence       Overruled: ________
                       is being twisted, and that comments on Rule.
              25       the Facebook post are being spun in a
                       direction that’s not true.”            Prejudicial, confusing and
              26                                              misleading (FRE 403)
                       ¶24                                    Hearsay. (FRE 801)                  Sustained: ________
              27
                       “Report Alicia Rubin asked Sheriff         In violation of Best Evidence   Overruled: ________
              28
SPINELLI, DONALD                                                         5
     & NOTT              DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/11/21 (CM/ECF NO. 9-12)
                       LaRue about any plans to respond to         Rule.
                   1   reports of racism or racial profiling
                       within the community. Rubin asked           Prejudicial, confusing and
                   2   ‘Is there any plan to take action           misleading (FRE 403)
                       against that to either a) make sure it
                   3   doesn’t continue or b) prevent it from
                       happening in the first place?’ ‘Yeah,
                   4   no, that’s a good question,’ said
                       Sheriff LaRue, ‘From the Sheriff's
                   5   Department, we do not condone
                       racism. Racism is horrible.’”
                   6   ¶25                                         Hearsay. (FRE 801)              Sustained: ________
                   7   “The KDRV news report noted                 In violation of Best Evidence   Overruled: ________
                       Siskiyou County Board of Supervisors        Rule.
                   8   put in place ordinances to crack down
                       on water-sharing agreements that were       Prejudicial, confusing and
                   9   happening and to prevent illegal grow       misleading (FRE 403)
                       sites from accessing water from
              10       neighboring wells. Sheriff LaRue
                       responded: ‘The problem is that
              11       groundwater is not designed to be
                       used for illegal purposes, It affects
              12       people that are in the surrounding
                       community. I think it was last year
              13       over 30 wells went dry — not just
                       because of illegal commercial
              14       cannabis, but if you consider all of the
                       things, whether it's just the drought,
              15       and add into the illegal activity, it all
                       plays a part.’”
              16       ¶26                                         Hearsay. (FRE 801)              Sustained: ________
              17       “The KDRV series addressed the issue        In violation of Best Evidence   Overruled: ________
                       of a Facebook post by Sheriff LaRue         Rule.
              18       calling on businesses to stop providing
                       supplies and services to illegal grow       Prejudicial, confusing and
              19       sites, stating that ‘delivering supplies    misleading (FRE 403)
                       and providing services to illegal
              20       commercial cannabis sites in Siskiyou
                       county is prohibited.’ (Exhibit –
              21       Siskiyou County Sheriff Facebook
                       May 10, 2021)”
              22       ¶27                                         Hearsay. (FRE 801)              Sustained: ________
              23       “The KDRV article continues: ‘Some          In violation of Best Evidence   Overruled: ________
                       businesses in Siskiyou County,              Rule.
              24       specifically ones surrounding Big
                       Springs near the Shasta Vista               Prejudicial, confusing and
              25       subdivision, tell NewsWatch 12 that         misleading (FRE 403)
                       the Facebook post has fanned the
              26       flames of racism, saying they are
                       seeing community members racially
              27       profile Asian Americans in the
                       community because the Shasta Vista
              28
SPINELLI, DONALD                                                           6
     & NOTT              DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/11/21 (CM/ECF NO. 9-12)
                       subdivision is known to have a large
                   1   Asian American population.’ ‘It’s very
                       specific. It’s not delivering pizza and
                   2   it's not turning away people at the
                       door. If they're Asian . . . that's just
                   3   crazy talk,’ said Sheriff LaRue.
                       ‘That sounds racist to me that
                   4   someone would even suggest that.’”
                       ¶28                                      Hearsay. (FRE 801)                Sustained: ________
                   5
                       “In the KDRV series Michael Parker,        In violation of Best Evidence   Overruled: ________
                   6   an employee of a local hardware store      Rule.
                       is quoted: ‘I feel we . . . we feel
                   7   pressure, but I just don’t want to judge   Prejudicial, confusing and
                       people because they come in and            misleading (FRE 403)
                   8   They’re of Asian descent,’ ‘They're
                       scared to come in. If they go leave the
                   9   parking lot, they get pulled over. If
                       they have anything that has to do with
              10       their business, even locals that don’t
                       grow are being pulled over,’ ‘I think
              11       they’re profiling. We've seen some
                       people get pulled over for no apparent
              12       reason that we’re Asian descent, you
                       know, it seems like it is,’ ‘When you
              13       start shutting businesses down because
                       the growers are here — they’re going
              14       to be here, they're probably not going
                       to leave, it’s just a big battle so I
              15       would like both groups to get together
                       and talk about it and figure it out.’”
              16       ¶29                                        Hearsay. (FRE 801)              Sustained: ________
              17       “Sheriff LaRue responded: ‘We’re not       In violation of Best Evidence   Overruled: ________
                       making traffic stops based upon age,       Rule.
              18       race, ethnicity, sexual orientation. We
                       don’t know any of that stuff. We just      Prejudicial, confusing and
              19       go off speed for example, and make         misleading (FRE 403)
                       traffic stops,’ said Sheriff LaRue, ‘In
              20       the Shasta Vista area we have a
                       presence out there to monitor the
              21       water use, make sure there’s no illegal
                       water trucks that are taking
              22       groundwater from some of these
                       farmer farmers and taking them into
              23       the grows, if you will, so we have a
                       presence out there and we’ve been
              24       making quite a bit of traffic stops but
                       that’s not uncommon. Traffic stops are
              25       just a normal thing. They’re always
                       based upon some type of violation.
              26       We don’t just pull people over.’
                       Sheriff LaRue also responded ‘It was
              27       never designed to discourage people
                       from shopping in stores and it was
              28
SPINELLI, DONALD                                                         7
     & NOTT              DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/11/21 (CM/ECF NO. 9-12)
                       never intended to prevent people from
                   1   being able to enter a store,’ ‘I know
                       there’s a lot of money in it and I’m not
                   2   trying to hurt businesses.’ (Exhibit:
                       KDRV - Siskiyou County water
                   3   ordinances send ripple effect through
                       community; legal action in process)
                   4   (Exhibit: KDRV - Siskiyou County
                       water ordinances spark claims of
                   5   racial profiling and discrimination)
                       (Exhibit: KDVR - Siskiyou County’s
                   6   crackdown on water trade causes
                       trickle-down consequences for local
                   7   businesses)”
                       ¶31                                        Hearsay. (FRE 801)              Sustained: ________
                   8
                       “In an article published by the            In violation of Best Evidence   Overruled: ________
                   9   Sacramento Bee titled ‘Asian pot           Rule.
                       growers face sheriff raids, bulldozers
              10       in Northern California. They blame         Prejudicial, confusing and
                       racism’ the issues of Siskiyou County      misleading (FRE 403)
              11       dealing with cannabis and water are
                       featured. The following excerpts are
              12       from that article: ‘At the same time,
                       deputies are threatening to cite local
              13       businesses supplying the cannabis
                       farms with soil, lumber and other
              14       materials that amount to ‘aiding and
                       abetting in the illegal activity,’ the
              15       sheriff’s office said earlier this month
                       on Facebook.’ ‘The sheriff is also
              16       recruiting private citizens to operate
                       ‘heavy equipment, such as dozers and
              17       excavators’ to bulldoze greenhouses to
                       combat what the sheriff on Facebook
              18       calls the ‘illegal Commercial Cannabis
                       Activity plaguing our county.’
              19       ‘Siskiyou County, instead, is going
                       after marijuana farmers by aggressive
              20       regulation of the most important
                       natural resource in the state: water.’
              21       ‘The next week, two dozen law
                       enforcement officers raided properties
              22       tended by Chinese immigrant farmers
                       on the hillsides on the other side of
              23       County Road A-12, the main highway
                       through Big Springs. They eradicated
              24       50,861 plants and bulldozers tore
                       down 143 greenhouses, LaRue said.’
              25       ‘Now, with the latest crackdown, even
                       the portable toilet companies are
              26       reluctant to come out to service the
                       toilets placed at many parcels out of
              27       fear they’ll be hit with ‘aiding and
                       abetting’ charges. ‘LaRue, the sheriff,
              28
SPINELLI, DONALD                                                         8
     & NOTT              DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/11/21 (CM/ECF NO. 9-12)
                       said that’s not true. He said it’s only
                   1   considered a crime if a delivery or a
                       service is clearly connected to a
                   2   cannabis operation.’ ‘Earlier this
                       month, two deputies pulled over
                   3   Brandon Fawaz’s truck hauling a load
                       of fertilizer on the road leading to the
                   4   Mount Shasta Vista subdivision. He
                       said he wasn’t delivering to the
                   5   cannabis operations, and he wasn’t
                       cited.’ ‘He said business owners like
                   6   him should not have to ‘live in fear’
                       that they’ll be arrested or cited if they
                   7   end up driving down the wrong road.’
                       ‘Teams of deputies and California
                   8   Highway Patrol officers now buzz up
                       and down A-12 and other heavily
                   9   trafficked cannabis roads looking for
                       violators. On A-12, deputies have
              10       stopped at least 75 people since the
                       supervisors passed the ordinance on
              11       May 4.’ Siskiyou County District
                       Attorney Kirk Andrus: ‘We’re not
              12       pretending that this is something that’s
                       trying to regulate anything except for
              13       water being used for cannabis,’ he
                       said. ‘It’s a way to enforce
              14       California’s and Siskiyou’s cannabis
                       laws. That’s what it’s for. It is not
              15       designed to protect the aquifer, or the
                       groundwater.’ *(Exhibit - Sacramento
              16       Bee 5/25/21)
                       ¶32                                       Hearsay. (FRE 801)             Sustained: ________
              17
                       “The Siskiyou County Sheriff has         Lacks foundation.               Overruled: ________
              18       been conducting a series of
                       warrantless raids on cannabis grows in   Speculation.
              19       the Mount Shasta Vista area. The
                       Sheriff has recruited civilians with     Irrelevant.
              20       heavy equipment to bulldoze and
                       demolish green houses and other          Prejudicial, confusing and
              21       personal property. Witnesses allege      misleading (FRE 403)
                       many of the civilians carry firearms
              22       during the raids.”
                       ¶33                                      Irrelevant.                     Sustained: ________
              23
                       “A post on the Siskiyou County           Prejudicial, confusing and      Overruled: ________
              24       Sheriff’s Facebook page dated May        misleading (FRE 403)
                       21, 2021 stated that during a two-day
              25       operation, 143 greenhouses containing    In violation of Best Evidence
                       50,861 cannabis plants connected to      Rule.
              26       illegal Commercial Cannabis Activity
                       were demolished. ‘If you are             Hearsay. (FRE 801)
              27       interested in assisting in our future
                       operations, contact the Sheriff’s
              28
SPINELLI, DONALD                                                       9
     & NOTT              DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/11/21 (CM/ECF NO. 9-12)
                        Office. We are looking for additional
                   1    heavy equipment, such as dozers and
                        excavators, and trained operators to
                   2    volunteer to assist in ongoing efforts
                        to address the illegal Commercial
                   3    Cannabis Activity plaguing our
                        county.’ There were 795 Comments
                   4    and 359 shares. There were a mixture
                        of comments pro-cannabis and anti-
                   5    cannabis; some in support of the
                        Sheriff some opposed; some with
                   6    racial overtones. (Exhibit: Siskiyou
                        County Sheriff Facebook)”
                   7    ¶35                                         Hearsay. (FRE 801)                  Sustained: ________
                   8    “I learned that on May 26, 2021 armed       Lacks foundation.                   Overruled: ________
                        civilians, assisting the Sheriff’s
                   9    Department, were allowed to enter           Irrelevant.
                        private lands and bulldoze property
              10        destroying personal property.               Prejudicial, confusing and
                        Allegations were made of the civilians      misleading (FRE 403)
              11        taking generators and other personal
                        items for themselves. A male who
              12        asked not to disclose his identity,
                        provided me with photographs of the
              13        civilians involved at
                        a staging area after the raid. (Exhibit -
              14        Civilian Staging Area)”
                        ¶36                                         Irrelevant.                         Sustained: ________
              15
                        “In a Siskiyou County Sheriff’s         Prejudicial, confusing and              Overruled: ________
              16        Department Facebook page dated June misleading (FRE 403)
                        7, 2021 California Highway Patrol
              17        officers encountered a driver of a      Hearsay. (FRE 801)
                        pickup truck carrying 750 gallons of
              18        water in three containers. The officers
                        allowed the driver to empty some of
              19        the water to lighten the weight of the
                        truck. Later the same officers
              20        responded to an accident where the
                        same driver and truck had overturned
              21        due to being overweight. The post had
                        55 comments and 22 shares. (Exhibit –
              22        Siskiyou County Sheriff Facebook
                        6/7/21)”
              23

              24       Dated: July 29, 2021                                       SPINELLI, DONALD & NOTT
              25

              26                                                                By: /s/ J. Scott Donald
              27                                                                       J. SCOTT DONALD
                                                                                       Attorneys for Defendants
              28
SPINELLI, DONALD                                                           10
     & NOTT               DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/11/21 (CM/ECF NO. 9-12)
